 


109 HR 3497 IH: Loser Pays Legal Fee Fairness Act
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3497 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Istook introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that when Federal law allows a court to award attorney fees to one party, the law must allow the court to award attorney fees to any party. 
 
 
1.Short titleThis Act may be cited as the Loser Pays Legal Fee Fairness Act. 
2.Reciprocity in awards of attorney fees 
(a)In generalNotwithstanding any other provision of law, whenever Federal law provides a basis on which a court may award attorney fees to one prevailing party, the court may award attorney fees to any prevailing party on that basis.  
(b)ExceptionSubsection (a) does not apply to a Federal law that provides a basis on which a court may award attorney fees only to the United States. 
 
